DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-176763, filed on 27 Sep 2019.

Allowable Subject Matter

3.	Claims 1-9 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

KITAZAWA et al. (US PGPub./Pat. 20210255718) teach a position detection method of detecting a position in an operation surface pointed by a pointing element, the method including irradiating with infrared light toward the operation surface, 

Otani et al. (US PGPub./Pat. 11073949) teaches A display method includes (a) capturing an image including a hand, (b) determining a first distance as a distance between the hand and an operation surface, (c) recognizing a shape of the hand based on the image, and (d) displaying an operation icon selected in accordance with the shape of the hand out of a plurality of operation icons on the operation surface in a case of a separate state in which the first distance exceeds a first distance threshold value determined in advance.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…a first image pickup device picking up an image of the operation surface and the object and having a higher sensitivity to the first light than to the second light;
a second image pickup device picking up an image of the operation surface and the object and arranged at a different position from the first image pickup device, the second image pickup device having a higher sensitivity to the second light than to the first light; and
a detection device detecting that the object is in contact with the operation surface when a position of the object specified based on a first picked-up image picked up using the first image pickup device and a position of the object specified based on a second picked-up image picked up using the second image pickup device are within a predetermined range. (Claim 1; Claims 4 and 7 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628